Citation Nr: 0323884	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel
INTRODUCTION

The appellant had active service from January 8, 1979, to 
January 22, 1980.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.


REMAND

The Board has determined that additional development is 
required for the issues on appeal in this case.  Accordingly, 
this matter is remanded for the following:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following: a 
psychiatric examination to show the 
nature and etiology of any psychiatric 
disorder.  In the written report, the 
examiner should comment as to whether any 
currently diagnosed psychiatric disorder 
is at least as likely as not 
etiologically related to the veteran's 
service.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following: an 
orthopedic examination to show the nature 
and etiology of any low back disorder, 
including degenerative disc disease.  In 
the written report, the examiner should 
comment as to whether any currently 
diagnosed low back disorder is at least 
as likely as not etiologically related to 
the veteran's service.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

3.  After the above development has been 
completed, the record should again be 
reviewed.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative, if any, should be 
furnished with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response by the appellant or her 
representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




